THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   The State, Respondent,

   v.

   Darren Scott, Petitioner.

   Appellate Case No. 2013-002247



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal From Greenville County
          G. Edward Welmaker, Circuit Court Judge


                     Opinion No. 27539 

           Heard April 22, 2015 – Filed July 1, 2015 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Chief Appellate Defender Robert Michael Dudek and
   Appellate Defender David Alexander, both of Columbia,
   for Petitioner.

   Attorney General Alan McCrory Wilson and Assistant
   Attorney General Mark R. Farthing, both of Columbia,
   for Respondent.
PER CURIAM: We granted certiorari to review the court of appeals' opinion in
State v. Scott, 405 S.C. 489, 748 S.E.2d 236 (Ct. App. 2013). We now dismiss the
writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., BEATTY, KITTREDGE and HEARN, JJ., concur.
PLEICONES, J., concurring in result only.